Judgment and order affirmed, with costs. Memorandum: A fair question of fact was presented as to the negligence of the defendant and the contributory negligence of the plaintiff and the verdict was not contrary to the weight of the evidence. The plaintiff was not a trespasser but was upon a public street and there Was no abuse of discretion in denying the motion of the city to amend its answer. All concur. (The judgment is for plaintiff in a negligence action. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.